DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.

Allowable Subject Matter
Claims 135 and 137-152 allowed.
The closest prior art is Iddan (U.S. Pub. 2004/0176664 A1); Cirelli et al (U.S. Pat. 4,886,499 A, hereinafter “Cirelli”); and Gillis et al (U.S. Pat. 2003/0069541 A1, hereinafter “Gillis”).
The claims are allowed because the closest prior art does not disclose or render obvious the limitation of the infusion device further comprising a holder connected to the infusion device and designed for securing a blood vessel or gastro-intestinal or urinary tract to the infusion device, the design of the holder being such that the infusion needle can be advanced, by means of the drive unit, through the self-sealing penetration area into the blood vessel or gastro-intestinal or urinary tract while the blood vessel or gastro-intestinal or urinary tract is being held adjacent the self-sealing penetration area by said holder.
It is further noted that a non-statutory double patenting rejection was previously applied to claims 135 and 137-152 based on U.S. Pat. 9,504,785. This double patenting rejection was overcome by the amendment to the claim(s) which introduced the above subject matter rendering the claims not anticipated by or obvious over U.S. Pat. 9,504,785.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        05/09/2022